Citation Nr: 1142710	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-43 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic cardiomyopathy, claimed as a cardiac condition, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for all the issues on appeal.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  

The issue of entitlement to service connection for ischemic cardiomyopathy, claimed as a cardiac condition, due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and therefore, the benefits sought on appeal with regard to those issues have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Veteran contends that his currently demonstrated bilateral hearing loss and tinnitus developed as a result of noise exposure in service.  Specifically, he claims that during active duty in the Air Force, he worked as an Aircraft Armament Systems Technician, and was exposed to high-pitched noise from jet engines on the flight line, and noise from combat planes in Southeast Asia.  The Veteran reported that he was treated at least twice, at based hospitals in Florida and Thailand, for ringing in the ears.  He also reported that he did not have a hearing examination done at the time of his discharge in 1979, unless it was a whisper test or performed by a pencil.  See April 2009 notice of disagreement.

Service treatment records show that the Veteran's hearing was within normal limits during active duty and at the time of his separation examination in March 1979.  There is also no evidence of complaints of tinnitus during active duty.  Furthermore, the Veteran denied any hearing loss on his report of medical history at that time.  However, the Veteran's DD-214 shows that he served as a Weapons Mechanic Instructor.  Thus, the Board finds that the conditions of the Veteran's service are consistent with his reports of noise exposure.  38 U.S.C.A. § 5104(a).  

Service treatment records show that there were no complaints of tinnitus during service and the Veteran's separation examination in March 1979 is negative for any complaints or diagnosis of tinnitus.  However, as noted above, the conditions of his service are consistent with his reports of noise exposure.  38 U.S.C.A. § 5104(a).  

The Veteran was afforded a VA examination in response to his claims in April 2008.  The Veteran reported bilateral hearing loss and constant ringing in the ears since military service, when he was exposed to noise from weapons and while loading bombs and missiles onto jet aircraft.  He also reported working in a warehouse and in carpentry/construction as a civilian, with hearing protection, and recreational hunting during his high school years, with no hearing protection.  Audiometric testing revealed hearing within normal limits from 500 to 1000 hertz, followed by a loss of 40 decibels at 4000 hertz on the right and a loss of 50 decibels at 4000 hertz on the left.  

The examiner opined that as the Veteran had hearing within normal limits for VA purposes at the time of his entrance and the time of his separation from the Air Force, and no complaints of tinnitus were found in his claims file, the Veteran's current hearing loss and tinnitus were less likely than not related to active duty noise exposure.  

In an August 2011 statement, private audiologist, SA, Au.D. of Southwest Idaho Ear Nose and Throat noted the Veteran's reports of hearing loss and tinnitus during active duty in the Air Force, where he was exposed to noise from high performance military aircraft, aircraft engines and associated support equipment, while serving as an Aircraft Armament System Technician.  The doctor also noted that an audiological examination conducted at that time showed high-frequency sensorineural hearing loss bilaterally, and opined that it was possible that noise exposure during service, as the Veteran described, was at least partly responsible for his current hearing loss.

It is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.  The April 2008 VA examiner opined that it was not likely that the Veteran's current hearing loss and tinnitus were the result of military noise exposure.  His rationale was that the Veteran's hearing was within normal limits at the time of his entrance and discharge, and that there were no complaints of tinnitus elsewhere in the claims file.  The Board notes that service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The April 2008 examiner did not provide an opinion as to whether the hearing loss and tinnitus identified after service were related to a disease or injury in service.  Therefore, the Board finds that his opinion lacks probative value.  

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported on VA and private examination, that he was exposed to noise from weapons and aircraft on the flight line during active duty in the Air Force.  Therefore, the Board finds his reports credible.  He has also provided competent evidence of a continuity of symptomatology, and his private physician has also provided a medical opinion linking his current hearing loss to service.  The examiner considered an accurate history in providing this opinion.  The Board also notes that while the Veteran's private audiologist did not specifically give an opinion on the etiology of the Veteran's reported tinnitus, she did note that the Veteran associated his tinnitus together with his hearing loss, which she linked to service.  Therefore, the Board finds that resolving all doubt in the Veteran's favor, both disabilities are related to his active military service.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss or tinnitus for many years after active duty, and the April 2008 VA examiner provided an opinion against the claims.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claims are granted.  38 U.S.C.A. § 5107(b) (West 2002).

Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Upon further review the Board finds that the Veteran's claims for service connection based on Agent Orange exposure must be remanded for further development.

The Veteran contends that his current heart disability is the result of his exposure to herbicides during active duty in Southeast Asia.  Specifically, he claims that while on active duty in 1972, he worked in the weapons handling area in Ubon, Thailand, where they disassembled U.S. Navy bombs used to mine Hypong Harbor, which had been exposed to Agent Orange, and that his handling of the bombs caused him to also be exposed to the herbicide.  See April 2009 notice of disagreement.  During his July 2011 hearing, he explained further that although he was stationed at Homestead Air Force Base in Florida during active duty, he went TDY twice, once to Houdon in early 1972, and then to Ubon later in 1972 and the early part of 1973.  He reported that while in Houdon, he worked on the flight line and was required to go out to the bomb dumps and retrieve bombs or bomb trailers, which were usually on the perimeter of the base.  However, he claimed that at Ubon, he worked directly in the bomb gantry unit, where he was required to help load bombs and get them ready for the aircraft that would transport them.  According to the Veteran, this included washing/cleaning bombs that were covered with all types of debris and residue.  He also noted that to get from the bomb gantry to the airport where the bombs were loaded, which was located on the perimeters of the air base, required him to walk through foliage.  See July 2011 Travel Board hearing transcript.

It is well established that even if a Veteran is found not to be entitled to a regulatory presumption of service connection based on exposure to Agent Orange in Vietnam, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  

The Office of the Deputy Secretary of Veterans Affairs advised in a November 2008 letter to the Chairman of the Committee on Veterans Affairs of the United States Senate that the Department of Defense had identified American bases in Thailand where Agent Orange had been used around the perimeters.   

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

In this case, the record demonstrates that the Veteran, who served in the Air Force, had service in Thailand.  Indeed, his VA Form DD-214 shows that the Veteran served as a weapons mechanic at U-Tapao Air Field, Thailand.  However, as his personnel records and Form AF-1 are not currently associated with the claims file, there is no information about the Veteran's assignments while he was in Thailand, or whether he had any TDY in Thailand, as he has reported.  As such, the RO should contact the appropriate custodian of service department records that might aid in determining when, where and in what capacity, the Veteran was stationed in Thailand during his active military duty,

Following this search, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  If actual herbicide exposure remains in question, an inquiry must be sent directly to the JSRRC for verification.

Prior to sending a request to JSSRC the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure.  Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective notice that (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); (2) informs him of the evidence required to establish a service connection claim based on Agent Orange exposure; and (3) explains the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.

The RO/AMC should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged herbicide exposure.

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his heart disabilities since his discharge from service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record. 

3.  The RO/AMC should contact the National Personnel Records Center (NPRC) and, if unsuccessful, the service department, to obtain the Veteran's entire service personnel records.  All efforts to obtain these records should be documented in the Veteran's claims file.  If records are not available, the source should so indicate.  Failures to respond or negative replies to any request should be noted in writing and also associated with the claims file.

4.  The RO should review any of the Veteran's assignments and duties in Thailand in light of the Department of Defense's inventory of herbicide operations in Thailand to determine possible exposure.  If this review does not confirm herbicide exposure, a request should be sent to the JSRRC for verification of the Veteran's potential herbicide exposure in accordance with 38 C.F.R. § 3.159 (2011).  

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

5.  After the development requested above has been completed to the extent possible, the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


